Citation Nr: 0941746	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic prostatitis and urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to April 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

As support for his claim, the Veteran testified at a Decision 
Review officer (DRO) hearing at the RO in December 2006, a 
copy of the transcript has been associated with the record.


FINDING OF FACT

1  The medical evidence of record indicates that the 
Veteran's service-connected chronic prostatitis and 
urethritis disability does not currently manifest any 
problems.

2.  The medical evidence of record indicates that the 
Veteran's current genitourinary disorders are not linked to 
his service-connected chronic prostatitis and urethritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
prostatitis and urethritis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic 
Code 7527 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letter from the agency of original jurisdiction (AOJ) to the 
Veteran dated in March 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
higher rating claim; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the August 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the August 2006 
VCAA letter was compliant with the United States Court of 
Appeals for Veterans Claims (Court's) recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That is, in 
this letter, the Veteran was advised of the evidentiary and 
legal criteria necessary to substantiate a higher rating for 
his bilateral knee disabilities.  In any event, the Federal 
Circuit recently vacated the Veterans Court's previous 
decision in Vasquez-Flores concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  As such, specific notice was provided, 
making any error an error of excessive notice, not a lack of 
notice.  Thus, the Veteran has received all required notice 
in this case, such that there is no error in the content of 
his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in May 2006, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
September 2006 SOC, and the September 2007 SSOC.  Therefore, 
since the VA cured the timing error and because the Veteran 
did not challenge the sufficiency of the notice, the Board 
finds that the VA complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified 
by the latter readjudications.  In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment 
records (STRs), VA treatment records, and two VA medical 
examinations.  The Veteran has submitted personal statements, 
hearing testimony, and private medical evidence.  The Veteran 
has not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the 
duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws for an Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The chronic prostatitis and urethritis issue on appeal arises 
from a claim for an increased rating received in February 
2006.  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed (in this case reaching back to February 2005) until the 
VA makes a final decision on the claim.  See id.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Analysis

The Veteran's chronic prostatitis and urethritis disability 
is currently rated under Diagnostic Code 7527, for prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals.  38 C.F.R. § 4.115b.  This rating has been in 
effect since April 3, 1973. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate 
gland injuries, infections, or hypertrophy are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated for 
particular conditions such as continual urine leakage, 
frequency, or obstructed voiding.
 
Under 38 C.F.R. § 4.115a, continual urine leakage:  a 20 
percent rating is assigned when the disability requires the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 40 percent rating is assigned when 
the disability requires the wearing of absorbent materials 
which must be changed 2-4 times per day, a 60 percent rating 
is assigned when the disability requires the wearing of 
absorbent materials which must be changed more than 4 times 
per day. 

Under 38 C.F.R. § 4.115a, urinary frequency:  a 10 percent 
evaluation is warranted for daytime voiding interval between 
two and three hours, or awakening to void 2 times per night; 
a 20 percent evaluation is warranted for daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night; a 40 percent evaluation is 
warranted for daytime voiding interval less than one hour, 
or; awakening to void 5 or more times per night.

Under 38 C.F.R. § 4.115a, obstructed voiding: a 10 percent 
rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  1) Post void 
residuals greater than 150 cc.; 2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); 3) recurrent 
urinary tract infections secondary to obstruction; or 4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating is warranted with urinary 
retention requiring intermittent or continuous catherization. 
No other rating greater than 10 percent is offered for 
obstructed voiding.  38 C.F.R. § 4.115a.   

Under 38 C.F.R. § 4.114a, urinary tract infection:  a 10 
percent rating is warranted for long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management; a 30 percent rating is warranted for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management. 
 
Concerning this, the Veteran was provided with a VA medical 
examination in April 2006 which concluded that the Veteran's 
chronic prostatitis has "[n]o active problems currently."  
The examiner concluded that the Veteran also experienced a 
history of a neurogenic bladder, which was severe and 
required bladder management with intermittent 
catheterization.  In reaching this conclusion the examiner 
noted that the Veteran's medical record documented several 
treatments for genitourinary disorders from his time of 
service to the present.  The AOJ provided a further VA 
medical examination in April 2007, to assess whether or not 
any of the Veteran's present genitourinary disorders are 
related to his currently service-connected disorder.  The 
later VA medical examiner was not able to link his current 
[genitourinary] problems to the [genitourinary] symptoms 
noted in his service medical records without resorting to 
speculation."  The examiner further noted that the Veteran's 
"episode of the bladder calculus in 1983 is the first 
symptoms that are as likely as not linked to his current 
bladder dysfunction symptoms [sic]."  The examiner further 
noted that this case had been discussed with "the staff 
urologist."  The Board has considered the Veteran's lay 
contentions to the effect that his genitourinary disorders 
are all connected.  See the hearing transcript.  However, 
there is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; 
see also 38 C.F.R. § 3.159(a)(1).  In this case the Board 
affords greater probative weight to the medical opinions of 
the VA medical examiners who have the training and experience 
to diagnose his genitourinary disorders and to identify their 
etiology.  38 C.F.R. § 3.159(a)(2).  As such, the Veteran's 
contentions regarding his genitourinary disorders are 
outweighed by the post-service medical record which, as a 
whole, provides evidence against a finding that the Veteran's 
current genitourinary disorder is related to his service 
connected chronic prostatitis and urethritis.  

Overall, the medical evidence of record indicates that the 
Veteran's current symptomatology regarding his genitourinary 
disorder is the result of nonservice-connected conditions, 
providing clear evidence against a higher rating for chronic 
prostatitis and urethritis.  
 
As such, at this time, the Board finds that the evidence does 
not currently support a compensable disability rating for the 
Veteran's service connected chronic prostatitis and 
urethritis.  38 C.F.R. § 4.3.  However, under 38 C.F.R. 
§ 3.951b a disability rating which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the VA will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  
As noted above, the Veteran has been continuously rated at 10 
percent from April 1973, far more than 20 years, and as such 
may not have his rating reduced below 10 percent.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  Here, the Board finds that the 
Veteran's condition has remained consistent for the appeal 
period.  As such, there is no basis to "stage" his rating. 

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1); see also 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  The 
evidence does not show that the Veteran's service-connected 
disorder interferes with his ability to work, meaning above 
and beyond that provided for by his current schedular rating.  
See, too, 38 C.F.R. § 4.1 (indicating that, generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  In fact, 
the Veteran's service-connected disorder is characterized as 
not being currently active, and therefore cannot interfere 
with the Veteran's ability to work.  As such, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations due to his service 
connected genitourinary disorder, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  Consequently, the Board 
does not have any obligation to remand this case to the AOJ 
for further consideration of this issue and possible referral 
to VA's Compensation and Pension Service.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 10 percent for chronic 
prostatitis and urethritis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


